Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 25, 2006                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  130194(59)(68)                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices




  THE GREATER BIBLE WAY TEMPLE OF
  JACKSON,
           Plaintiff-Appellee,
                                                                    SC: 130194
  v                                                                 COA: 250863
                                                                    Jackson CC: 01-003614-AS
  CITY OF JACKSON, JACKSON PLANNING
  COMMISSION, and JACKSON CITY COUNCIL,
             Defendants-Appellants.
  _________________________________________


                     On order of the Chief Justice, the motion by the Michigan Municipal
  League for leave to file a brief amicus curiae in this case is considered and it is
  GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 25, 2006                    _________________________________________
                                                                               Clerk